IN THE MATTER OF THE PETITION                                                          {,            IN THE
FOR REINSTATEMENT OF                                                                                 COURT OF APPEALS
CHARLES BOILEAU BAILEY                                                                 *             OF MARYLAND
TO THE BAR OF MARYLAND
                                                                                       *             Misc. Docket AG No. 50
                                                                                                     September Term, 2018

                                                                                   ORDER

                       Upon consideration of the Petition for Reinstatement of Charles Boileau Bailey,

Bar Counsel's consent thereto, and the record herein, it is the 18th
                                                                _ day of January,2OI9,
by the Court of Appeals of Maryland;

                       ORDERED, that the Petition be, and the same hereby is, GRANTED; and                               it   is

further

                       ORDERED, that Charles Boileau Bailey is reinstated as a member of the Bar of

Maryland; and it is further

                       ORDERED, that the Clerk of the Court shall replace the name of Charles Boileau

Bailey upon the register of attorneys entitled to practice in this Court and certiff that fact

to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this

state.




                                                                                       /s/ Mary Ellen Barbera
                                                                                       Chief Judge

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2019-01-18
                            12:54-05:00


Suzanne C. Johnson, Clerk